Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
The after final amendment of November 2, 2021 was filed with a request for consideration under AFCP 2.0.  However, as noted in the attached PTOL-2323, the amendment cannot be reviewed and search conducted within the guidelines of the pilot program, noting the changes to claim 1 (and note the discussion for paragraph 3 below), which would require more time than given for such review and search.  Therefore, the amendment has been treated under pre-pilot procedures.

Continuation of BOX 3 of PTOL 303: the proposed amendments raise (a) new issues that would require further consideration and/or search by the Examiner, noting the amendments to claim 1 as to the description of the contact angle giving changes, including the use of “partial boundary side” which is unclear as to what is a partial boundary (is it referring to the partial masking, the “partially” applying of the second sealing bead on the first sealing bead, something else?) which raises 35 USC 112 issues and is confusing as to what should be searched.  Additionally, indicating that the second sealing bead is “forming a reinforced overhang to overlap the partial masking” raises new issues that would require further consideration and/or search as it was not previously required that the second sealing bead form an overhang to overlap the “partial masking” (the areas spaced from the first areas with the paste process masking and masked with a covering not made by a paste process) and further this also (b) raises 

Continuation of BOX 12 of PTOL-303:  The request for reconsideration has been considered but does NOT place the application in condition for allowance, because:
Firstly, note that since the proposed amendment of November 2, 2021 has not been entered as discussed for BOX 3, the arguments are considered as they apply to the claims of May 11, 2021.
As to the outstanding 35 USC 112 rejections and claim objection, as the proposed amendment has not been entered, the rejections are maintained as provided in the August 2, 2021 Office Action.
As to the outstanding 35 USC 103 rejections, as to the argument that the cited combination would not provide the features claimed, note that the arguments are considered as to the claims of May 11, 2021 as discussed above.  As to Saint Jacques providing a gasket on a hard masking element and not providing the second area spaced from the first area (area spaced from critical mask boundary area), Strock was provided as to the suggestion to provide the gasket (curable paste/critical mask boundary) area spaced from the hard covering (other area).  The Examiner does not see the referred to (note page 10 of the November 2, 2021 amendment) phrasing at page 9 lines 20-23 of the August 2, 2021 Office Action. The combination of the two references suggests the features as to the paste/hard covering in different areas as discussed in the outstanding rejection.  As to Strock not suggesting the all the features claimed, the Examiner cited Strock as to the benefits of the suggestion to provide a partial/hard masking in one area, and then a separate curable masking at the critical mask boundary area between the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718